Citation Nr: 0203949	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001) for additional eye disability 
alleged as due to VA medical treatment provided from May 
1993.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and T.M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board originally denied each of the veteran's claims as 
listed above in an August 2000 decision, which the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2001 Order, the Court vacated the 
Board decision and remanded the matter to the Board for 
readjudication.  By letter dated in December 2001, the Board 
advised the veteran's representative to submit any additional 
evidence or argument within 90 days.  The written response 
received in March 2002 has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record reflecting the 
finding or opinion that the veteran has additional eye 
disability as a result of fault or negligence in the 
provision of VA medical treatment.   

3.  The veteran has the following service-connected 
disabilities: bilateral post-operative cataracts, rated as 30 
percent disabling; chronic bronchitis, rated as 30 percent 
disabling; maxillary sinusitis, rated as 10 percent 
disabling; and atrophy of the right testicle, rated as 
noncompensable.  The combined service-connected disability 
rating is 60 percent.  

4.  The record shows that the veteran last worked on a full-
time basis in 1972 or 1974.  He has a fifth or sixth grade 
education and work experience as a road worker, truck driver, 
painter, carpenter, prison guard, and railroad worker.  The 
Social Security Administration found him disabled from August 
1974.   

5.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional eye disability alleged as due to VA 
medical treatment provided from May 1993 is not established.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.358 (2001).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 1998 and February 1999 rating decisions and the 
March 1999 and April 1999 statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO has secured relevant VA medical records and medical 
examinations.  Although the RO received no response to its 
request for records from T. Duncan, M.D., statements from the 
doctor dated in August 1998, December 1998, and May 1999 
reflect the findings and assessments from his consultations 
with the veteran.  The Board finds that these statements are 
therefore acceptable in lieu of the actual office records 
from Dr. Duncan.  Finally, the veteran has had the 
opportunity to present evidence and argument in support of 
his claim, to include testimony during a June 1999 
videoconference Board hearing.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Compensation Pursuant to 38 U.S.C.A. § 1151

Under certain circumstances, compensation is awarded for 
additional disability in the same manner as if such 
disability were service-connected.  38 U.S.C.A. 
§ 1151(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.358(a) 
(2001).    

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was: 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  See Pub. L. No. 104-
204, 110 Stat. 2926 (amending 38 U.S.C.A. § 1151 to require 
fault or negligence as the proximate cause of the death or 
additional disability for claims filed on or after October 1, 
1997). 

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).  Compensation is not payable 
for the continuation or natural progress of the disease or 
injuries for the VA care or treatment was authorized.  
38 C.F.R. 
§ 3.358(b)(2).  Moreover, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  38 C.F.R. § 3.358(c)(3).      

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.358(c)(4).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, service connection is already in effect for 
bilateral post-operative cataracts.  He specifically alleges 
that he has additional eye disability as a result of VA 
medical treatment provided at the VA medical center in 
Houston, Texas, from May 1993.  He describes the additional 
disability as eye irritation, diplopia, and loss of vision.  
He argues that he received improper treatment that caused eye 
scarring, resulting in the additional disability.  

Review of the claims folder revealed that the veteran was 
hospitalized at the Houston VA medical center in May 1993 
following acute painless loss of vision with diagnosis of 
left eye retinal detachment.  Bilateral pseudophakia was 
noted.  At admission, visual acuity was 20/30 on the right 
and hand motion at one foot on the left.  The right eye was 
essentially normal with lattice degeneration in the superior 
periphery without holes or retinal detachment.  The left eye 
had retinal detachment, superior horseshoe tear, and some 
pigmentary changes that appeared to be perivascular lattice 
at the posterior edge of the tear.  The veteran declined to 
have the recommended cryotherapy on the right eye, but 
underwent scleral buckle with subretinal fluid drainage and 
cryotherapy of the left eye.  Records of intermittent follow-
up visits reflected good results of the procedure with good 
visual acuity, though he complained of occasional diplopia.  
There was subsequent development of exotropia without 
symptoms, for which the veteran declined corrective surgery.  

The report of the June 1995 VA ophthalmology examination 
indicated that exotropia was noted in 1993 and was probably 
secondary to retinal detachment surgery.  The report of the 
April 1998 VA ophthalmology examination noted the veteran's 
history of retinal detachment in May 1993 with treatment and 
resultant left exotropia and bilateral cataract extraction 
with intraocular lens implant.  He continued to complain of 
diplopia.  Examination revealed corrected visual acuity on 
the right of 20/20-2 at distance with J2 at near and on the 
left with pinhole to 20/30 and J2 at near.  There was left 
exotropia and evidence of scleral buckle in the left eye.  
The examiner was otherwise essentially normal.  The 
assessment was refractive error and right exotropia 
symptomatic for binocular horizontal diplopia.   

The RO received several statements from Dr. Duncan.  The 
August 1998 related the veteran's history of bilateral 
cataract surgery and laser capsulotomy of the left eye.  He 
also noted retinal detachment in 1992 with reattachment with 
the result complicated by subsequent exotropia.  Examination 
at that time revealed trichiasis of the right lower eyelid 
that were pulled, a cyst on the right lateral upper eyelid 
that was drained, and ecchymosis of the right lower lid.  
Fundus examination showed some untreated thin spots on the 
left eye that were felt to be significant when seen by a 
retinal consultant.  Additional laser treatment was scheduled 
to seal the area in an attempt to prevent future retinal 
detachment.  The retinas were attached.

The December 1998 statement from Dr. Duncan recounted the 
facts from the August 1998 consultation.  He again noted that 
the veteran was examined in conjunction with another 
physician who thought there was some additional untreated 
lattice in the left eye, for which laser treatment was 
scheduled.  At that time, visual acuity was 20/30 on the 
right with J-3 reading vision and 20/80 on the left with J-6 
reading visions.  When seen in October 1998, the veteran's 
visual acuity was unchanged and his condition was stable.  

Again, in his May 1999 statement, Dr. Duncan related the 
veteran's history of bilateral cataract surgery at VA in 1984 
and 1985, laser capsulotomy to the left eye in 1992, and 
retinal detachment of the left eye in 1993.  He subsequently 
developed exotropia on the left eye and complained of 
intermittent diplopia.  Examination in August 1998 found 
areas that needed additional treatment in the peripheral 
retina of the left eye, which Dr. Duncan stated was performed 
by another physician.  Examination in May 1999 revealed 
visual acuity with current glasses of 20/30 on the right and 
20/80 on the left.  There were some rough conjunctival scars 
from the retinal detachment surgery on the left eye; the eye 
was somewhat injected.  The statement indicated that the 
veteran "related to us during his visit that he felt that a 
lot of his eye problems were related to a flash burn he 
received in the service where the treating doctor shaved off 
too may levels of the surface of his eye."  The assessment 
was: bilateral pseudophakia; left exotropia; postoperative 
retinal detachment, left eye; chronic recurrent 
conjunctivitis (in part related to detachment surgery); 
recurrent diplopia (related to exotropia secondary to 
detachment surgery); decreased vision, left eye, secondary to 
retinal detachment.   

During the June 1999 Board hearing, the veteran stated that 
he had double vision, loss of vision, and eye irritation.  He 
could still see well out of the right eye, but could hardly 
see anything out of the left eye.  He was restricted to 
daytime driving only and had trouble watching television.  
The veteran indicated that he had problems with his eye since 
service because of a poor operation.  T.M., the veteran's 
home health care helper, indicated that his double vision 
began within the last two years.  He had been scheduled to 
have additional surgery but was advised against it by a heart 
doctor.  His eye condition continued to worsen. 

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against awarding 
compensation for additional eye disability pursuant to 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107(b).  Dr. Duncan's 
statements and VA medical records show that the veteran 
developed exotropia with associated diplopia as a result of 
the May 1993 retinal detachment surgery.  Dr. Duncan also 
partially attributes chronic conjunctivitis to the surgery.  
However, in order to establish entitlement to compensation 
for additional disability under 38 U.S.C.A. § 1151, there 
must be evidence showing that the disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in providing the treatment or by an event that was not 
reasonably foreseeable.  A determination as to negligence or 
fault in the provision of medical treatment necessarily 
requires competent evidence or opinion on the question by a 
trained medical professional.  There is no such evidence of 
record.  Neither Dr. Duncan nor VA practitioners suggest that 
any part of the veteran's current eye disability was 
proximately caused by negligence or other fault.  The 
veteran's allegations of poor care by VA does not constitute 
competent evidence needed to resolve the matter.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the veteran's claim must be denied.  
 

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a) but is unemployable due to 
service-connected disabilities, the case should be referred 
to the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating.  38 C.F.R. 
§ 4.16(b); see Fanning v. Brown, 4 Vet. App. 225 (1993).  See 
also 38 C.F.R. § 3.321(b)(1).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

The veteran has the following service-connected disabilities: 
bilateral post-operative cataracts, rated as 30 percent 
disabling; chronic bronchitis, rated as 30 percent disabling; 
maxillary sinusitis, rated as 10 percent disabling; and 
atrophy of the right testicle, rated as noncompensable (zero 
percent disabling).  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Even considering the chronic 
bronchitis and maxillary sinusitis as a single disability 
with a combined rating of 40 percent, the combined rating is 
not 70 percent or more.  Thus, the percentage criteria set 
forth in 38 C.F.R. § 4.16(a) have not been met.  The Board 
must then determine whether the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).  

On his claim form received in June 1998, the veteran reported 
that he last worked full time in 1972 and became too disabled 
to work in 1975.  He had last worked for a county road 
department performing road work.  He had a sixth grade 
education and no additional education or training before or 
after becoming too disabled to work.  The veteran 
specifically alleged that his eye disability prevented his 
employment.  

In his December 1998 notice of disagreement and March 1999 
substantive appeal, the veteran again contended that his eye 
condition prevented employment.  He stated that he had 
associated blindness and severe headaches.  During the June 
1999 Board hearing, the veteran related that he retired when 
he was 57 years old.  He asserted that he quit working 
because of poor vision.  The veteran had a home health care 
helper for six hours a day.  He was able to drive short 
distances during the day and still able to see well from his 
right eye.  However, the veteran stated that he was unable to 
walk any significant distance.  He had a long history of 
respiratory problems.  He had been on medication for 
bronchitis but it affected his heart condition.   

The Board observes that the RO awarded the veteran non-
service connected pension in a July 1975 rating decision.  A 
pension is generally available to a qualifying veteran who is 
permanently and totally disabled due to non-service connected 
disabilities.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
Thus, the RO has previously determined that the veteran was 
unemployable.  Review of the decision showed that the award 
was based on submission of medical records showing 
restrictive lung disease.  Evidence of record at that time 
indicated that the veteran had a fifth grade education, had 
last worked as a truck driver, and had prior employment as a 
painter, carpenter, and prison guard.  He last worked and 
became totally disabled in August 1974.  In addition, the 
veteran has been found entitled to special monthly pension by 
reason of need for regular aid and attendance from December 
1993. 

After review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to TDIU.  
38 U.S.C.A. § 5107(b).  The veteran alleges that he is unable 
to work due to poor vision.  However, he concedes that he 
sees well from the right eye and sees generally well enough 
to drive.  Moreover, recent VA and private ophthalmology 
examinations, discussed in detail regarding the other issue 
on appeal, show that the veteran retains good corrected 
visual acuity.  There is no medical opinion indicating that 
the service-connected disability prevents the veteran from 
working.  Other visual or ocular disability alleged by the 
veteran is not service-connected or compensated by VA, as 
explained above.  With respect to the veteran's other 
service-connected disabilities, there is simply no evidence 
or allegation that the veteran is prevented from securing or 
maintaining employment due to bronchitis, sinusitis, or right 
testicular atrophy, singly or in any combination.  In fact, 
longitudinal review of the record clearly suggests that the 
veteran has been unemployable for years due to non-service 
connected disability, specifically, restrictive lung disease.  
The impact of non-service connected disability on 
employability may not be considered in a determination as to 
entitlement to TDIU.  38 C.F.R. § 3.341(a); Van Hoose, 4 Vet. 
App. at 363.  Therefore, the Board finds that the veteran's 
claim for entitlement to TDIU must be denied.    

  
ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
eye disability alleged as due to VA medical treatment 
provided from May 1993 is denied.   

Entitlement to TDIU is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

